DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2019 and 06/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 09/24/2019 are deemed acceptable for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to”, “a determining unit configured to” in claim 11, “a step information obtaining unit configured to” , “a controller configured to” in claim 13, “a step information integrator configured to” in claim 14. To further prosecution these units will be understood as a computing device however no structure of these devices can be found in the application. See 112(b) below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “units” such as “a control unit configured to”, “a determining unit configured to” in claim 11, “a step information obtaining unit configured to” , “a controller configured to” in claim 13, “a step information integrator configured to” are not found to have corresponding structure in the specification, therefore rendering the claims indefinite. To further prosecution examiner will understand these “units” as a computing device, however no corresponding computing device could be found in the specification.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 12, and 16 -30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In step 1 of the §101 analysis the claims 11-29 are found to be directed toward an Apparatus and claim 30 is found to be directed toward a Method.. 
	Step 2A Prong One: Judicial Exception? Yes. Claim 11 recites “determine, in accordance with predetermined objectives for a first object and a second object, a flow rate or speed in a movement direction of the first object and a flow rate or speed in a movement direction of the second object for a target that affects the movement of the first object and the movement of the second object”, which analyzed under Step 2A Prong One, is understood as reciting a mental process. Other than reciting “a control unit”, and “a determining unit” which are understood under112(f) above as a general purpose computing device, nothing in the claim element precludes the step from being practically performed in the human mind.  The mere nominal recitation of a generic computing device does not take the claim out of the mental processes grouping. As a simplistic example, one could determine speeds conveyors should move to move an object from one conveyor to another conveyor. While the calculations of the limitations could be complex, there is nothing in the claims that requires the complexity beyond the performance of the human mind.
	Step 2A Prong Two: Integrated into a practical application? No. The claim also recites additional elements of  “a control unit”, and “a determining unit”  which are understood under112(f) above as a general purpose computing device, which analyzed under Step 2A Prong Two, is understood as a generic processor. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	Step 2B: Claim provides an Inventive Concept? No.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering/analyzing data and use of a generic computer do not provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more ( I.e., an inventive concept) to the abstract idea.

	Claims 12, and 16-29 recite further specifying the Work units. Claims 12, and 16-29 further recite “a p control objective, which is an aim to enable many WUa's out of the plurality of WUa's to which analyzed under Step 2A Prong One, is understood as reciting a mental process. The claims also recite “obtain processing step information from the  this mere data gathering, which analyzed under Step 2A Prong One is understood as insignificant extra solution activity. The claim also recites additional elements of “a plurality of work units a”, “a plurality of work units p”, “the plurality of WUp3's and the plurality of WUa's being linked”, understood as a generic computer, which analyzed under Step 2A Prong Two, is understood as a generic processor. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data, use of known parts to provide their known functions of gathering data, do not provide an inventive concept.

	Claims 30 is substantially similar to claim 11 above, and therefore rejected under §101 for the same reasons.
	
	Examiner suggests an additional limitation includes the performing (or issues an instruction to perform) of the action/ control operation based on the determined operation may overcome this rejection as shown in Fig. 11. Such limitations can be found in claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houben et al. (US 20170050379 A1), hereinafter Houben..

Regarding Claim 11, Houben teaches a control device comprising:
	a control unit ([0065] “control unit (712)”) configured to determine, in accordance with predetermined objectives for a first object and a second object ([0018] “An effect of different speeds is that the speed of each building platform can be adapted to a specific position in the production line or to a specific process that the product on the building platform has to undergo”), a flow rate or speed in a movement direction of the first object  and a flow rate or speed in a movement direction of the second object for a target that affects the movement of the first object and the movement of the second object (Fig. 1 and [0061] “The transporters allow each of the carriers and thus the building platforms to be moved along the conveyor, or at least along a part of the conveyor, with a speed that need not to be the same as the speed of other platforms of the production line”); and
	a determining unit configured to determine an operation for controlling the movement of the first object and the movement the second object ([0077] “Such a processing unit can be used to regulate the speed of the different carriers and the trajectory that each carrier has to follow”).

Claim 30 is the method of using the system of claim 11. The limitations are substantially the same, therefore rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668